Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED ACTION
Election
Applicant’s election without traverse of group I in the reply filed on 7/15/2022 is acknowledged. Upon further consideration, the requirement for species election is hereby withdrawn. Claims 23-33 are withdrawn from further consideration because they drawn to non-elected invention.
Claims 1-22 are presented for examination on the merits. 
Priority
This application is a CIP of 15/420,252 (filed 1/31/2017) ABN has PRO 62/290,097 (filed 2/2/2016).

Specification
The continuation data on page 1 of the specification needs to be updated.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP 608.01.

Claim Interpretation
Claims 2-4, 6-7 and 22 direct to necessary results/intended uses of the claimed method steps without providing structural limitations to any active method steps, therefore these claims are rejected together with their independent claim 1 (see art rejections below).

Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 13-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 13-14 recite the limitation "the laser beam" in line 1. There is insufficient antecedent basis for this limitation in claim 1. Should claims 13-14 depend on claim 9?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-7, 9-11, 14-17, 19 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shahgholi (Nucleic Acids Research, 2001, 29(19): 1-10 as printed).
For Claims 1-4, 6-7, 9-10, 17, 19 and 22, : the reference teaches a method comprising: providing a preservation composition comprising the biological material: 28mer oligonucleotide (page 2, right column, 2nd full paragraph++, for claim 19), a disaccharide component: trehalose (page 2, right column, 1st full paragraph++), a salt component: EDTA (page 2, right column, 2nd full paragraph, line 12++), and water (page 2, right column, 1st full paragraph, line 8++); and exposing the preservation component to electromagnetic radiation: laser beam (page 3, right column, 1st full paragraph, line 5++, claims 9-10).
For Claim 5: the reference teaches the amorphous solid matrix is free of crystals at lowest sugar concentration 1 g/l (page 5, right column, line 1++).
For Claims 11 and 14: the reference teaches the laser beam has a spot diameter equal to a diameter of the composition: sample spot into the focal point of the laser for interrogation (page 5, left column, 2nd paragraph, line 12++) wherein a portion of the laser beam passes through the sample inherently.
For Claims 15-16: the reference teaches the sample resides on a substrate to absorb (page 2, left column, 1st full paragraph, line 15++) or reflect the portion of the laser beam (page 2, left column, 1st full paragraph, line 17++).
For Claim 17: the reference teaches the composition/sample resides on a porous substrate: 3-HPA matrix (page 1, abstract, line 9++, page 3, right column, line 2++).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shahgholi in view of Sallam (J of Biophysical Chemistry, 2015, 6:77-86) and Oraevsky (US20150164463)
Shahgholi teaches what is above as described.
Shahgholi does not explicitly teach the electromagnetic radiation has a wavelength of 1-3 µm as recited in claim 8, the spot diameter of laser beam and depth as recited in claims 12-13, the dye and/or nanoparticles as recited in claim 18; storing the biological material as recited in claim 20, monitoring temperature as recited in claim 21. However, Shahgoli teaches the importance of temperature and humidity of matrix condition (page 1, abstract, line 5++, for claims 20-21). 
Sallam teaches method of blood preservation comprising use of laser with wavelength of 632 nm and 2 mm spot diameter (page 79, 2nd full paragraph, line 7++) that is a good means to improve the conservation conditions of human blood (page 77, abstract, lines 1++ and 13++).
Oraeysky teaches use of dye and nanoparticle (page 6, [0098]++, for claim 18) for tissue imaging under near-infrared irradiation at wavelength of 1064 nm (page 2, [0053], line 26++, page 6, [0102], line 4++).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to optimize the radiation condition and use dye/nanoparticle with laser radiation at 1-3 µm.  
A person of ordinary skill in the art would have been motivated at the time of the invention was made to make the modification because all the references teach methods of biological sample preparation, Sallam teaches a good means to improve the conservation conditions of human blood (page 77, abstract, lines 1++ and 13++) by using near-infrared and proper spot diameter and Oraeysky teaches use of dye and nanoparticle (page 6, [0098]++, for claim 18) for tissue imaging under near-infrared irradiation at wavelength of 1064 nm (page 2, [0053], line 26++, page 6, [0102], line 4++). In addition, it is obvious for a person of ordinary skill in the art to optimize the sample preparation conditions for anticipated success better storage.
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because all of the cited references teach the various steps of the claimed method including optimize the radiation condition and use dye/nanoparticle with laser radiation at 1-3 µm, etc., which is routine and known in the art.  
Conclusion
No claim is allowed. 
Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653